Exhibit 10.2


COMMON STOCK PURCHASE AGREEMENT


Private and Confidential


THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last
executed date below (the “Effective Date”), by and among BMC Acquisitions Corp.,
LLC an entity with a principle address of 570 Lexington Avenue, New York, NY
10022, or its affiliate (the “Buyer”) and Belmont Partners, LLC a Virginia
limited liability company with a principal address of 360 Main Street,
Washington Virginia 22747 (“Seller”), Yzapp International, Inc. a company
organized under the laws of the state of Nevada and traded under the symbol
“YZPI” (the “Company”), and Tri-State Title & Escrow LLC (“Escrow Agent”)
(Buyer, Seller, Company and Escrow Agent each a “Party” and collectively the
“Parties”).


W I T N E S S E T H:


WHEREAS, the Seller owns an aggregate of 5,878,894 shares of the common stock,
par value $0.001 per share (the “Stock”), of the Company, which Stock represents
a majority of the capital stock of the Company; and


WHEREAS, the Buyer wishes to purchase from the Seller, and the Seller wishes to
sell to the Buyer, the Stock in accordance with the terms set forth herein;


NOW, THEREFORE, in consideration of the mutual promises, covenants, and
representations contained herein, and subject to the terms and conditions
hereof, the Parties agree as follows:


1. Agreement to Purchase and Sell.  Seller will sell to Buyer and Buyer agrees
to purchase the Stock in exchange for Three Hundred Thousand U.S. dollars
($300,000.00) (the “Purchase Price”), to be paid to Seller according to the
terms and conditions set forth in Section 3 herein;


2. Closing.  The closing of the purchase and sale of the Stock, and the payment
by Buyer of the Purchase Price (the “Closing”) shall take place on or before
August 6, 2008, at the offices of Sichenzia Ross Friedman Ference LLP, 61
Broadway, 32nd Fl. New York, NY 10006, electronically, or as counsel for the
parties otherwise may agree, subject to the satisfaction of the following
Closing Conditions (hereinafter defined) having been satisfied or waived:


a) Buyer shall deliver to Seller a copy of this Agreement executed by Buyer
(this delivery, together with the other deliveries required from Buyer by the
provisions of this paragraph (the “Buyer Deliverables”);


b) Seller shall deliver a fully executed copy of this Agreement to Buyer (this
delivery, together with the other deliveries required from Seller by the
provisions of this paragraph (the “Seller Deliverables”);


c) The Escrowed Funds (defined in Section 3(a) herein) shall be released to
Seller;


d)  Seller shall cause the board of directors of the Company to execute a
resolution approving the terms of this Agreement and providing that, effective
as of the Closing Date, or such later date as agreed to between the Company and
its current officers, (i) the Company’s officers and directors shall resign and
be duly replaced by the Buyer’s Chief Executive Officer designee, who is Eugene
M. Weiss; (ii) the Company will cause the Buyer’s director designee to be duly
appointed, who is Eugene M. Weiss; and


e) Seller will use its reasonable best efforts to ensure that two of the
Company’s current directors will remain directors of the Company until the
expiration of the 10-day period beginning on the date of the filing of the
Information Statement relating to a change in majority of directors of the
Company with the Commission pursuant to Rule 14f-1 promulgated under the
Exchange Act (“Information Statement”), and the Buyer agrees to file with the
Securities and Exchange Commission promptly after the Closing Date a report on
Form 14f disclosing the change in control of the Company.


f) Following the Closing and the satisfaction of the conditions set forth in
Sections 2(d) and 2(e) above, Buyer shall deliver to Seller:


(i)           a resolution of the board of directors of the Company and
Irrevocable Transfer Agent Instructions to effectuate performance of Section
3(c) of this Agreement (the “Board Resolution”); and(ii)a resolution of the
majority shareholders of the Company to effectuate performance of Section 3(c)
of this Agreement (the “Shareholder Resolution”);


g) Seller shall deliver to Buyer:




1

--------------------------------------------------------------------------------


 
 
 
(i) to the extent reasonably available to Seller, and after the full performance
of Section 3(a), true and correct copies of the Company’s business, financial
and corporate records including but not limited to: correspondence files, bank
statements, checkbooks, minutes of shareholder and directors meetings, financial
statements, shareholder listings, stock transfer records, agreements and
contracts; and,


(ii) upon delivery by Buyer of the Buyer deliverables, and delivery to the
Escrow Agent of the balance of the Purchase Price as required by the provisions
of paragraph 3(b) below, Seller shall deliver (or cause the transfer agent to
issue) to Buyer stock certificate(s) evidencing the Stock, free and clear of all
liens, charges, or encumbrances of whatsoever nature.
.


h) For purposes hereof, the term “Closing Conditions” shall mean:


(i) that the Seller shall have delivered to Buyer the Seller Deliverables;


(ii) that the representations of the Seller and the Company contained in this
Agreement shall be true and complete in all respects; and


(iii) that no material adverse change in the business or financial condition of
the Company shall have occurred or be threatened since the date of this
Agreement, and no action, suit or proceedings shall be threatened or pending
before any court of governmental agency or authority or regulatory body seeking
to restraint, prohibition or the obtain damages or other relief in connection
with this Agreement or the consummation of the transactions contemplated by this
Agreement or that, if adversely decided, has or may have a material adverse
effect upon the Company or the Stock.


3. Payment Terms.


a) Buyer has previously placed a deposit of One Hundred Thousand U.S. Dollars
($100,000.00) into an escrow account (the “Deposit”) with Tri-State Title &
Escrow, LLC (the “Escrow Agent”), which Deposit shall be applied towards the
satisfaction and payment of the Purchase Price as provided for and accordance
with the terms of this Agreement.  At Closing, Buyer shall deposit an additional
Two Hundred Thousand U.S. Dollars ($200,000.00) (the “Balance”) with the Escrow
Agent(the Deposit and the Balance collectively the “Escrowed Funds”).  Upon
satisfaction of all Closing Conditions, the Escrowed Funds shall be released
according to Section 3(b) herein.


b) Wire transfer of the Balance shall be made by wire transfer of immediately
available funds, into the Escrow Account, and the Escrowed Funds shall be
released to Seller at Closing with no further instruction or direction from
Buyer to the Escrow Agent.  Escrow Account wire transfer instructions are as
follows:


 

  Bank Name:   Cardinal Bank     Account Name: Tri-State Title & Escrow, LLC    
  8270 Greensboro Dr., Suite 100       McLean, VA  22102     Account Number:   
5060024931     Routing Number:  056008849          

                                                                       
 
 
2

--------------------------------------------------------------------------------


 

 
c) Stock Position.


(i) In consideration of the benefits provided to the Company hereby, Company
shall issue and deliver to Seller, such fully paid, non-assessable restricted
shares of the Company’s common stock as necessary for Seller to attain at least
a one and one tenth percent (1.1%) post Transaction (hereinafter defined)
ownership interest in the Company (the “Position”).  The Position shall be based
on the capital structure of the Company post Transaction (taking into account
any and all shares issued in connection with the Transaction, any reverse stock
split (if any) completed in connection with or as a condition to such
Transaction, and after any other initial issuance of stock (including issuance
to the Company’s directors and/or officers) completed prior to, in connection
with, or as a condition to such Transaction.  Buyer shall take all steps
necessary to fully effectuate the provisions of this Section 3 and, to that end,
promptly after the Closing endeavor to identify an appropriate operating
business that would be suitable for acquisition by the Company.  For purposes
hereof, “Transaction” shall mean the acquisition by the Company of an operating
business by merger, acquisition of shares or asset acquisition.


(ii) Certificate(s) evidencing the Position shall be issued and delivered to the
Seller immediately following the actions anticipated by Section 3(c)(i) herein
(the “Actions”), but in no case later than eleven (11) months following the
Closing  Date hereof.  In the event that all Actions have not been completed by
the eleventh month anniversary of the Closing Date, Seller shall transfer to
Buyer shares comprising the Position on that date and shall issue additional
shares as necessary following completion of the Actions.


(iii) The Shareholder Resolution whereby the majority of the shareholders of the
Company agree to the issuance of the Position.


(iv) The effective date of all Shares transferred pursuant to this Section 3
shall be the Closing Date and shall be memorialized on the face of the
certificates evidencing such shares.


d)           The Parties acknowledge and agree that the Position shall be newly
issued, restricted common shares of the Company.  Buyer agrees for himself and
on behalf of the Company to accept any reasonable legal opinion of Seller’s
counsel regarding the removal of restrictions from the Position.  In the event
that, within 13 months from the date of a Transaction, a registration statement
to register the shares representing the Position shall not have not been filed
and the shares representing the Position otherwise cannot be sold in accordance
with Rule 144 of the Securities Act of 1933, as amended, the Company and the
Buyer, jointly and severally, shall pay to Seller liquidated damages in the
amount of 2% per month until such shares may be sold, not to exceed 24% in the
aggregate based upon the price per share as of the one year anniversary of this
Agreement, multiplied by the number of shares representing the Position.  The
Parties agree that the liquidated damages hereunder are not a
penalty.  Notwithstanding the foregoing, the Buyer agrees that, if a
registration statement is filed to register shares of the Company that have been
sold in connection with a Transaction or an initial financing or are underlying
securities sold in a financing transaction (the “Registrable Shares”) that is
undertaken in connection with or as a result of the Transaction during the
period commencing on the date hereof and ending on the date that is 12 months
from the date of a Transaction, that Seller shall be permitted to have the
shares representing the Position included in such registration statement.
Notwithstanding anything to the contrary set forth in this Section 3(d), in the
event the Commission does not permit the Company to register all of the
Registrable Shares (and the shares representing the Position) because of the
Commission’s application of Rule 415, the Company shall be permitted to remove
the shares representing the Position from such Registration Statement prior to
any of the Registrable Securities being removed.


e) In consideration of the benefits provided to the Company hereby, Company
hereby agrees to be liable for all amounts due hereunder and all other
obligations of this Agreement.


f)  
Representations and Warranties of Seller.  Seller hereby represents and warrants
to Buyer that the statements in the following paragraphs of this Section 4 are
all true and complete as of the date hereof:



a.  
Title to Stock.  Seller is the record and beneficial owner and has sole
managerial and dispositive authority with respect to the Stock and has not
granted any person a proxy that has not expired or been validly withdrawn.  The
sale and delivery of the Stock to Buyer pursuant to this Agreement will vest in
Buyer the legal and valid title to the Stock, free and clear of all liens,
security interests, adverse claims or other encumbrances of any character
whatsoever (“Encumbrances”) (other than Encumbrances created by Buyer and
restrictions on resales of the Stock under applicable securities laws).

 
 
 
3

--------------------------------------------------------------------------------


 

 
b.  
Liabilities of the Company. The liabilities referenced in Exhibit 1 herein
represent, to the best of Seller’s knowledge, the total outstanding liabilities
of the Company.  The Seller shall take all necessary and prudent actions to
effectively meet the obligations of the Company in regards to the liabilities
referenced in Exhibit 1 (the “Obligations”). The Seller shall have sixty (60)
days from the Effective Date to effectively payoff, satisfy or discharge all of
the Obligations, and shall indemnify and hold harmless the Company and the Buyer
from and against all losses, claims, liabilities, claims and expenses (including
attorneys’ fees and expenses) in connection with, by reason of or related to
Seller’s failure to perform fully its obligations under this paragraph.  To
secure Seller’s indemnification obligations, Seller agrees to deposit with the
Escrow Agent at the Closing, the sum of $20,000 which, 65 days after the Closing
Date, Escrow Agent either (i) shall pay to Seller, if Seller shall have paid or
satisfies or discharged all of the Obligations so that none of the Obligations
are liabilities of the Company on that date or thereafter, or (ii) shall pay to
Buyer, if Seller shall not have paid or satisfies or discharged all of the
Obligations so that none of the Obligations are liabilities of the Company on
that date or thereafter.  Furthermore, if Buyer retains counsel or incurs any
other reasonable expense, whether or not any action is commenced, in order to
enforce Seller’s indemnification obligations under this paragraph, then Seller
also shall pay to Buyer all of Seller’s attorneys’ fees and expenses incurred in
connection with Buyer’s enforcement of such indemnification obligations of
Seller.



c.  
Full Power and Authority. Seller represents that it has full power and authority
to enter into this Agreement.



d.  
No Conflict.  Neither the execution or delivery by the Seller of this Agreement,
nor the consummation or performance by the Seller of the transactions
contemplated hereby or thereby will, directly or indirectly, (a) contravene,
conflict with, constitute a default (or an event or condition which, with notice
or lapse of time or both, would constitute a default) under, any agreement or
instrument to which the Seller is a party or to which the Stock are subject; or
(b) contravene, conflict with, or result in a violation of, any law to which the
Seller may be subject.



e.  
Litigation.  There is no pending action, claim or proceeding against the Seller
that involves the Stock or that challenges, or may have the effect of
preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement and, to the knowledge of the
Seller, no such action, claim or proceeding has been threatened, and no event or
circumstance exists that is reasonably likely to give rise to or serve as a
basis for the commencement of any such action, claim or proceeding.



f.  
Representations of the Company.  The representations and warranties of the
Company in Section 6 below, are true and complete.



5.           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller that the statements in the following paragraphs of this
Section 5 are all true and complete as of the date hereof:


a.  
Affidavit of Source of Funds. Prior to each transfer to Seller or each deposit
into escrow, Buyer shall execute an Affidavit of Source of Funds, to the
reasonable satisfaction of Seller, which attests that the funds to be
transferred are not the proceeds of nor are intended for or being transferred in
the furtherance of any illegal activity or activity prohibited by federal or
state laws. Such activity may include, but is not limited to: tax evasion;
financial misconduct; environmental crimes; activity involving drugs and other
controlled substances; counterfeiting; espionage; kidnapping; smuggling;
copyright infringement; entry of goods into the United States by means of false
statements; terrorism; terrorist financing or other material support of
terrorists or terrorism; arms dealing; bank fraud; wire fraud; mail fraud;
concealment of assets or any effort by conspiracy or otherwise to defeat,
defraud or otherwise evade, any party or the Court in a bankruptcy proceeding, a
receiver, a custodian, a trustee, a marshal, or any other officer of the Court
or government or regulatory official; bribery or any violation of the Foreign
Corrupt Practices Act; trading with enemies of the United States; forgery; or
fraud of any kind. Buyer further warrants that all transfers of monies will be
in accordance with the Money Laundering Control Act of 1986 as amended.

 
 
 
4

--------------------------------------------------------------------------------


 
 

 
b.  
Exempt Transaction.  Buyer understands that the offering and sale of the Stock
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Act”) and exempt from registration or qualification under any
state law.



i.  
Full Power and Authority.  Buyer represents that it has full power and authority
to enter into this Agreement.



ii.  
Stock.  The Stock to be purchased by Buyer hereunder will be acquired for
investment for Buyer’s own account, not as a nominee or agent, and not with a
view to the public resale or distribution thereof, and Buyer has no present
intention of selling, granting any participation in, or otherwise distributing
the same, unless and except and to the extent that such Stock is to be sold,
pledged or transferred in connection with a Transaction or an initial financing
of the Company.



iii.  
Information Concerning the Company.  Buyer is solely responsible for conducting
its own due diligence with respect to the Company and its liabilities and for
gathering enough information upon which to base an investment decision in the
Stock.  Buyer acknowledges that Seller has made no representations with respect
to the Company or its status except as explicitly stated in this Agreement.



iv.  
Investment Experience.  The Buyer understands that purchase of the Stock
involves substantial risk.  The Buyer:



has experience as a purchaser in securities of companies in the development
stage and acknowledges that he can bear the economic risk of Buyer’s investment
in the Stock; and,


has such knowledge and experience in financial, tax, and business matters so as
to enable Buyer to evaluate the merits and risks of an investment in the Stock,
to protect Buyer’s own interests in connection with the investment and to make
an informed investment decision with respect thereto.


v.  
No Oral Representations.  No oral or written representations have been made
other than or in addition to those stated in this Agreement. Buyer is not
relying on any oral statements made by Seller, Seller's representatives,
employee’s or affiliates in purchasing the Stock.



vi.  
Restricted Securities. Buyer understands that the Stock is characterized as
“restricted securities” under the Act inasmuch as they were acquired from the
Company in a transaction not involving a public offering.



vii.  
Opinion Necessary.    Buyer acknowledges that if any transfer of the Stock is
proposed to be made in reliance upon an exemption under the Act, the Company may
require an opinion of counsel satisfactory to the Company that such transfer may
be made pursuant to an applicable exemption under the Act.  Buyer acknowledges
that a restrictive legend appears on the Stock and must remain on the Stock
until such time as it may be removed under the Act.





viii.  
Compliance.  Buyer shall comply with all applicable securities laws, rules and
regulations regarding this Agreement, the Transaction and all related
transactions, including but not limited to filing any forms required by the U.S.
Securities and Exchange Commission.



6. Representations and Warranties of the Company. The Company hereby represents,
warrants, covenants and agrees, as of the date hereof and as of the Closing
Date, as follows:


a.Organization and Authority.


i.  
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.



ii.  
Complete and correct copies of the Company’s certificate of incorporation and
by-laws are available for review on the EDGAR system maintained by the U.S.
Securities and Exchange Commission (the “Commission”).

 
 
5

--------------------------------------------------------------------------------


 

 
iii.  
The Company has full power and authority to carry out the transactions provided
for in this Agreement, and this Agreement constitutes the legal, valid and
binding obligations of the Company, enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency and other laws
of general application affecting the enforcement of creditor’s rights and except
that any remedies in the nature of equitable relief are in the discretion of the
court.  All necessary action required to be taken by the Company for the
consummation of the transactions contemplated by this Agreement has been taken.



iv.  
The execution and performance of this Agreement will not constitute a breach of
any material agreement or indenture to which the Company is a party, and will
not violate any judgment, decree, order, writ, rule, statute, or regulation
applicable to the Company.  The execution and performance of this Agreement will
not violate or conflict with any provision of the certificate of incorporation
or by-laws of the Company.



v.  
The Stock is duly and validly authorized and issued, fully paid and
non-assessable.



vi.  
The authorized Common Stock consists of 50,000,000 shares of common stock, par
value $0.001 per share, of which 11,746,041 shares are issued and outstanding,
and 1,000,000 million shares of blank check preferred stock, par value $0.001
per share, of which none have been designated or issued.  The Company has no
outstanding or authorized warrants, options, other rights to purchase or
otherwise acquire capital stock or any other securities of the Company,
preemptive rights, rights of first refusal, registration rights or related
commitments of any nature.  All issued and outstanding Common Stock was either
(i) registered under the Securities Act, or (ii) issued pursuant to valid
exemptions from registration thereunder.



vii.  
No consent, approval or agreement of any person, party, court, governmental
authority, or entity is required to be obtained by the Company in connection
with the execution and performance by the Company of this Agreement or the
execution and performance by the Company of any agreements, instruments or other
obligations entered into in connection with this Agreement.



viii.  
The Stock is free and clear of all liens, claims and encumbrances.



b.SEC Documents.


i.  
The Company is current with its reporting obligations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).  To the Company’s
knowledge, none of the Company’s filings made pursuant to the Exchange Act
(collectively, the “Company SEC Documents”) contains any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.  The Company SEC Documents, as of their
respective dates, complied in all material respects with the requirements of the
Exchange Act, and the rules and regulations of the Commission thereunder, and
are available on the Commission’s EDGAR system.



ii.  
The Company SEC Documents include the Company’s audited consolidated financial
statements for the fiscal years ended July 31, 2007 and 2006 (collectively, the
“Financial Statements”), including, in each case, a balance sheet and the
related statements of income, stockholders’ equity and cash flows for the period
then ended, together with the related notes, and for the quarterly periods ended
October 31, 2007, January 31, 2008 and April 30, 2008.  The Financial Statements
present fairly the financial position of the Company at the respective balance
sheet dates, and fairly present the results of the Company’s operations, changes
in stockholders’ equity and cash flows for the periods covered.



iii.  
At the close of business on July 31, 2008, the Company did not have any material
liabilities, absolute or contingent, of the type required to be reflected on
balance sheets prepared in accordance with GAAP which are not fully reflected,
reserved against or disclosed on the balance sheet for the quarterly period
ended April 30, 2008.  The Company has not guaranteed or assumed or incurred any
obligation with respect to any debt or obligations of any person or entity,
except endorsements made in the ordinary course of business in connection with
the deposit of items for collection.  The Company does not have any debts,
contracts, guaranty, standby, indemnity or hold harmless commitments,
liabilities or obligations of any kind, character or description, whether
accrued, absolute, contingent or otherwise, or due or to become due, and not
heretofore paid or discharged.  As of the Closing Date, the Company shall have
no trade payables, indebtedness or other liabilities that can be settled by the
payment of a sum of money.

 
 
 
6

--------------------------------------------------------------------------------


 

 
c.  
Absence of Changes.  Since July 31, 2007, except as set forth in the Company SEC
Documents, there have not been:



i.  
any changes in the consolidated assets, liabilities, or financial condition of
the Company, except changes in the ordinary course of business which do not and
will not have a material adverse effect on the Company;



ii.  
any changes or amendments to a material contract, charter document or
arrangement not in the ordinary course of business to which the Company is a
party other than contracts which are to be terminated at or prior to the
Closing;



iii.  
any loans made by the Company to any of affiliate of the Company or any of the
Company’s employees, officers, directors, shareholders or any of its affiliates;



iv.  
any declarations or payments of any dividend or other distribution or any
redemption of any capital stock of the Company;



v.  
any other events or conditions of any character which might have a material
adverse effect on the Company; or



vi.  
any agreements or commitments by the Company to do any of the things described
in this Section 6.



d. Contracts and Commitments.  Except as contemplated under this Agreement or
set forth in the Company SEC Documents, the Company is not a party to any
material contract or agreement.


e.             
No Defaults.  The Company is not in violation of its certificate of
incorporation or by-laws or any judgment, decree or order, applicable to it.



f.        
Litigation.  There are no material (i.e., claims which, if adversely determined
based on the amounts claimed, would exceed ten thousand dollars ($10,000) in the
aggregate) claims, actions, suits, proceedings, inquiries, labor disputes or
investigations (whether or not purportedly on behalf of the Company) pending or,
to Company’s knowledge, threatened against the Company or any of its assets, at
law or in equity or by or before any governmental entity or in arbitration or
mediation.



g.             
Compliance with Laws.  The Company, to its knowledge, is in full compliance with
all laws applicable to it (including, without limitation, with respect to
zoning, building, wages, hours, hiring, firing, promotion, equal opportunity,
pension and other benefit, immigration, nondiscrimination, warranties,
advertising or sale of products, trade regulations, anti-trust or control and
foreign exchange or, to the Company’s knowledge, environmental, health and
safety requirements).



h.             
Intellectual Property.  The Company has no intellectual property rights.



i.        
No Broker.  Neither the Company nor any of its agents or employees has employed
or engaged any broker or finder or incurred any liability for any brokerage
fees, commissions or finders’ fees in connection with the transactions
contemplated by this Agreement.  The Company shall indemnify and hold the Buyer
harmless against any loss, damage, liability or expense, including reasonable
fees and expenses of counsel, as a result of any brokerage fees, commissions or
finders’ fees which are due as a result of the consummation of the transaction
contemplated by this Agreement.

 
 
 
7

--------------------------------------------------------------------------------



 
7. Indemnification.


a. Buyer shall indemnify and hold harmless the Seller from and against any and
all losses, damages, expenses and liabilities (collectively “Liabilities”) or
actions, investigations, inquiries, arbitrations, claims or other proceedings in
respect thereof, including enforcement of this Agreement that arise by reason of
Buyer’s representations in this Agreement being untrue in any material respect
(collectively “Actions”) (Liabilities and Actions are herein collectively
referred to as “Losses”).   Losses include, but are not limited to all
reasonable legal fees, court costs and other expenses incurred in connection
with investigating, preparing, defending, paying, settling or compromising any
suit in law or equity arising out of this Agreement or for any breach of this
Agreement notwithstanding the absence of a final determination as to a Buyer’s
obligation to reimburse Seller for such Losses and the possibility that such
payments might later be held to have been improper.


b. Seller agrees to indemnify Buyer, and hold Buyer harmless from and in respect
of any Liabilities or actions, investigations, inquiries, arbitrations, claims
or other proceedings in respect thereof, including enforcement of this Agreement
that arise by reason of Seller’s representations in this Agreement being untrue
in any material respect (collectively “Actions”) (Liabilities and Actions are
herein collectively referred to as “Losses”).   Losses include, but are not
limited to all reasonable legal fees, court costs and other expenses incurred in
connection with investigating, preparing, defending, paying, settling or
compromising any suit in law or equity arising out of this Agreement or for any
breach of this Agreement notwithstanding the absence of a final determination as
to a Seller’s obligation to reimburse Buyer for such Losses and the possibility
that such payments might later be held to have been improper.


c. If any claim, action or proceeding is brought against a Party arising out of
a claim that is the subject of indemnification under this Agreement, the Party
seeking indemnification shall provide the other Party prompt written notice of
the same, together with the basis for such Party seeking indemnification (the
“Indemnification Notice”).  Upon receipt of an Indemnification Notice by a
Party, such Party shall inform the other Party (delivering the Indemnification
Notice), within five (5) business days after receipt of the Indemnification
Notice, whether the Party accepts or rejects responsibility for resisting and
defending such claim, action or proceeding.  If responsibility is accepted, the
indemnifying party shall have the right to select attorneys reasonably
acceptable to the other Party.  If responsibility is not accepted, then the
Party delivering the Indemnification Notice shall be free to select attorneys to
assist in the defense of the claim, action or proceeding without approval of the
other Party. Unless the Party receiving the Indemnification Notice has provided
the other Party with written acceptance of responsibility for defense and
indemnification of the subject claim, action or proceeding, the indemnifying
party shall not settle any such claim without the prior consent of such Party
delivering the Indemnification Notice, which consent shall not be unreasonably
withheld, conditioned or delayed.


8. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Nevada, without giving effect to any other
choice or conflict of law provision that would cause the application of the laws
of any other jurisdiction other than the Commonwealth of Virginia.


9. Company’s Form 10-K.  The parties to this Agreement acknowledge that, by
reason of the Company’s fiscal year ending July 31, 2008, that the Company is
responsible for filing an annual report on Form 10-K of Form 10-KSB no later
than October 29, 2008.  Seller and the Company agree to cooperate fully with
Buyer and to cause their representatives to cooperate fully with Buyer in
connection with the preparation of the financial statements and other
disclosures and materials and, generally, the entire report, so that the same is
filed timely with the SEC, and that, if requested by Buyer, the Company’s
current Principal Executive Officer and Principal Financial Officer shall
provide the Section 302 and Section 906 Certifications required in connection
therewith.


10. Term / Survival.  The terms of this Agreement shall be effective as of the
Effective Date, and continue until such time as the payment of the Purchase
Price and all other amounts due hereunder are fully satisfied, however; the
terms, conditions, and obligations of Sections 3(c), 7, 9  and 20 hereof shall
survive the termination of this Agreement.


11. Successors and Assigns.  The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties, except that Buyer may not assign or transfer any of its
rights or obligations under this Agreement.


12. Counterparts.    This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same agreement.  A telefaxed copy of this Agreement shall
be deemed an original.


13. Headings.  The headings used in this Agreement are for convenience of
reference only and shall not be deemed to limit, characterize or in any way
affect the interpretation of any provision of this Agreement.
 
 
 
8

--------------------------------------------------------------------------------



 
14. Costs, Expenses. Each party hereto shall bear its own costs in connection
with the preparation, execution and delivery of this Agreement.


15. Modifications and Waivers.  No change, modification or waiver of any
provision of this Agreement shall be valid or binding unless it is in writing,
dated subsequent to the Effective Date of this Agreement, and signed by both the
Buyer and Seller. No waiver of any breach, term, condition or remedy of this
Agreement by any party shall constitute a subsequent waiver of the same or any
other breach, term, condition or remedy.  All remedies, either under this
agreement, by law, or otherwise afforded the Buyer shall be cumulative and not
alternative.


16. Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision(s) shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision(s) were so excluded and shall be enforceable in accordance with its
terms.


17. Entire Agreement.   This Agreement constitutes the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.


18. Further Assurances.  From and after the date of this Agreement, upon the
request of the Buyer or Seller, Buyer and Seller shall execute and deliver such
instruments, documents or other writings as may be reasonably necessary or
desirable to confirm and carry out and to effectuate fully the intent and
purposes of this Agreement.


19. Notices. All notices or other communications required or permitted by this
Agreement shall be in writing and shall be deemed to have been duly received:


a) if given by telecopier, when transmitted and the appropriate telephonic
confirmation received if transmitted on a business day and during normal
business hours of the recipient, and otherwise on the next business day
following transmission,


b) if given by certified or registered mail, return receipt requested, postage
prepaid, three business days after being deposited in the U.S. mails, and


c) if given by courier or other means, when received or personally delivered,
and, in any such case, addressed notices given in the manner provided above
shall be effective upon delivery to a party or upon a party’s refusal of
delivery at the party’s address as indicated herein for the delivery of notices,
or to such other addresses as may be specified by any such Person/Party to the
other Person/Parties pursuant to notice given by such Person/Party or its
counsel in accordance with the provisions of this Section 19.


20. Insider Trading.  Seller and Buyer hereby certify that they have not
themselves, nor through any third parties, purchased nor caused to be purchased
in the public marketplace any publicly traded shares of the Company.  Seller and
Buyer further certify they have not communicated the nature of the transactions
contemplated by the Agreement, are not aware of any disclosure of non public
information concerning said transactions, and are not a party to any insider
trading of Company shares.
 
 
 
9

--------------------------------------------------------------------------------



 
21. Binding Arbitration.  In the event of any dispute, claim, question, or
disagreement arising from or relating to this agreement or the breach thereof,
the Parties hereto shall use their best efforts to settle the dispute, claim
question, or disagreement. To this effect, they shall consult and negotiate with
each other in good faith and, recognizing their mutual interests, attempt to
reach a just and equitable solution satisfactory to both parties. If they do not
reach such a solution within a period of sixty (60) days, then, upon notice by
either party to the other, all disputes, claims, questions, or disagreements
shall be settled by arbitration administered by the American Arbitration
Association in accordance with its Commercial Arbitration Rules including the
Optional Rules for Emergency Measures of Protection, and judgment on any award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof.


In Witness Whereof, the Parties hereto have executed this Agreement as of the
last date written below.
 
 

SELLER      BUYER             BELMONT PARTNERS, LLC     BMC ACQUISITION CORP.,
LLC                      
/s/Joseph Meuse 
   
/s/ William J. McCluskey
 
By:  Joseph Meuse, Managing Member 
   
By: William J. McCluskey, Managing Member
           
Date: ____________________ 
   
Date: ________________________
 

                                                                                               

COMPANY     ESCROW AGENT             YZAPP INTERNATIONAL, INC.     TRI-STATE
TITLE & ESCROW, LLC                      
/s/  Joseph Meuse
   
/s/
 
By: Joseph Meuse, Director
   
By:
 
Date: ______________________
   
Date: _______________________
 

                                                                                    


 


 
10

--------------------------------------------------------------------------------




EXHIBIT 1



   
Type
 
Date
 
Num
 
Account
 
Amount
 
Balance
Automated Filing Services Inc.
                     
0.00
   
Bill
 
11/26/2007
 
inv.711146
 
Accounts Payable
 
538.48
 
538.48
   
Bill
 
12/18/2007
 
inv.712089
 
Accounts Payable
 
284.08
 
822.56
   
Bill Pmt -Cheque
 
03/14/2008
 
141
 
Accounts Payable
 
-822.56
 
0.00
Total Automated Filing Services Inc.
                 
0.00
 
0.00
Clark Wilson
                     
0.00
   
Bill
 
11/01/2007
 
inv.1771709
 
Accounts Payable
 
494.91
 
494.91
   
General Journal
 
11/01/2007
     
Accounts Payable
 
-494.91
 
0.00
   
Bill
 
01/01/2008
 
inv.1775829
 
Accounts Payable
 
6,237.63
 
6,237.63
   
General Journal
 
01/01/2008
     
Accounts Payable
 
-2,005.09
 
4,232.54
Total Clark Wilson
                 
4,232.54
 
4,232.54
Dennis Brovarone (USD)
                     
1,260.00
   
Bill
 
11/06/2007
 
inv.2007-1633
 
Accounts Payable
 
100.00
 
1,360.00
Total Dennis Brovarone (USD)
                 
100.00
 
1,360.00
Edgar Tech & Bus Serv (USD)
                     
-382.00
Total Edgar Tech & Bus Serv (USD)
                     
-382.00
Manning Elliott LLP
                     
0.00
   
Bill
 
01/31/2008
 
inv.169037
 
Accounts Payable
 
12,163.50
 
12,163.50
Total Manning Elliott LLP
                 
12,163.50
 
12,163.50
Nevada Corp HdQ (USD)
                     
385.00
Total Nevada Corp HdQ (USD)
                     
385.00
NI Cameron Inc (CAD)
                     
0.00
   
Bill
 
12/18/2007
     
Accounts Payable
 
371.00
 
371.00
Total NI Cameron Inc (CAD)
                 
371.00
 
371.00
Pacific Stock Transf Comp (USD)
                     
0.00
   
Bill
 
01/31/2008
 
inv.1031/11052007
 
Accounts Payable
 
70.00
 
70.00
Total Pacific Stock Transf Comp (USD)
                 
70.00
 
70.00
Q4 Financial Group (USD)
                     
21,055.00
   
Bill Pmt -Cheque
 
10/01/2007
 
136
 
Accounts Payable
 
-5,000.00
 
16,055.00
   
Bill Pmt -Cheque
 
10/01/2007
 
Debit
 
Accounts Payable
 
-40.00
 
16,015.00
   
Bill
 
10/31/2007
     
Accounts Payable
 
2,620.00
 
18,635.00
   
Bill
 
10/31/2007
 
inv.Q4 08-35
 
Accounts Payable
 
2,500.00
 
21,135.00
   
Bill
 
01/31/2008
     
Accounts Payable
 
2,500.00
 
23,635.00
   
Bill
 
01/31/2008
     
Accounts Payable
 
1,500.00
 
25,135.00
   
Bill
 
01/31/2008
 
inv.Q4 08-36
 
Accounts Payable
 
2,500.00
 
27,635.00
   
Bill
 
02/01/2008
     
Accounts Payable
 
525.00
 
28,160.00
   
Bill
 
03/01/2008
 
Q4
 
Accounts Payable
 
525.00
 
28,685.00
   
Bill Pmt -Cheque
 
03/13/2008
 
140
 
Accounts Payable
 
-1,050.00
 
27,635.00
   
Cheque
 
03/24/2008
 
142
 
Accounts Payable
 
-525.00
 
27,110.00
   
Bill
 
04/01/2008
 
inv.Q4 08-39
 
Accounts Payable
 
525.00
 
27,635.00
Total Q4 Financial Group (USD)
                 
6,580.00
 
27,635.00
XL (USD)
                     
4,000.00
Total XL (USD)
                     
4,000.00
               
TOTAL:
 
23,517.04
 
49,835.04

 
 
 

 
11

--------------------------------------------------------------------------------




EXHIBIT 2
UNANIMOUS WRITTEN CONSENT
OF THE BOARD OF DIRECTORS
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Board of Directors of Yzapp International,
Inc. (the "Company"), the undersigned, being all of the Directors of the
Company, take the following actions by unanimous written consent; said actions
to have the same force and effect as if adopted at a meeting of the Board of
Directors duly called and held:


WHEREAS, the Company has determined that it is in the best interests of the
Company to enter into an agreement with Belmont Partners, LLC (“Belmont”) dated
__________, 2008 (the “Agreement”) requiring the Company to provide Belmont at
least a one and one tenth percent (1.1%) common stock position in the Company
(the “Position”).  The Position shall be based on the capital structure of the
Company after post Transaction (taking into account any and all shares issued in
connection with the Transaction, any reverse stock split (if any), and after any
other initial issuance of stock (including issuance to the Company’s directors
and/or officers).  Buyer shall take all steps necessary to fully effectuate the
provisions of this Section 3 and, to that end, promptly after the Closing
endeavor to identify an appropriate operating business that would be suitable
for acquisition by the Company.  For purposes hereof, “Transaction” shall mean
the acquisition by the Company of an operating business by merger, acquisition
of shares or asset acquisition.;


WHEREAS, the Company has entered into the Agreement with Belmont;


WHEREAS, the Company has received full and adequate consideration from Belmont
for the Position;


WHEREAS, it is in the best interests of the Company to issue such shares of the
Company’s common stock (the “Shares”) to Belmont necessary to provide Belmont
the Position according to the terms of the Agreement; and


WHEREAS, all Shares transferred to Belmont hereby shall be deemed to have a
valuation of par value.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(a)  
it is in the best interests of the Company to undertake the transactions
contemplated hereby; and

 
(b)  
the transactions are hereby approved, ratified and confirmed; and

 
(c)  
any transfer agent acting for or on behalf of the Company or a Surviving Company
(a “Transfer Agent”) shall be entitled to rely upon these resolutions to execute
the issuance of the Shares as aforesaid; and

 
(d)  
certificate(s) evidencing the Position shall be issued and delivered to Belmont
Partners, LLC immediately following the Transaction, but in no case later than
one year from this resolution.  In the event that a Transaction have not been
completed within one year from this resolution Belmont Partners, LLC shall be
issued shares comprising the Position on that date and shall be issued
additional shares as necessary following any reverse stock split, share
issuances relating to the Transaction and initial contracts, initial acquisition
of any assets, initial financing, and after any other initial issuance of stock;
and

 
(e)  
the effective date of all Shares transferred pursuant to this Board Resolution
shall be ________________, 2008 and shall be memorialized on the face of the
certificates evidencing such shares.  Company shall accept as valid any legal
opinion of Belmont Partners, LLC’s counsel regarding the removal of restrictions
from all shares hereby issued, and any transfer agent acting on behalf of the
Company shall be entitled to rely upon these resolutions to remove such
restrictions from such shares; and

 
(f)  
the Company agrees to indemnify and hold harmless the Transfer Agent from and
against any and all claims, liabilities, losses, damages and expenses, including
fees and expenses of counsel, accountants and other advisors (collectively,
“Losses”), related thereto or arising out of or in connection therewith the
issuance of Shares; and

 
(g)  
the Company gives the Transfer Agent authorization to deliver said shares as
specified herein to Belmont Partners, LLC at 360 Main Street, Washington,
Virginia 22747 via Federal Express or Hand Delivery; and

 
(h)  
the value of all shares hereby transferred shall be par value.

 
Each Director, by signing this Unanimous Written Consent of the Board of
Directors in Lieu of a Special Meeting, waives notice of the time, place and
purpose of a special Board of Directors’ meeting and agrees to the transaction
of the business set forth in this unanimous written consent in lieu of such
meeting.


IN WITNESS WHEREOF, we have each signed this Unanimous Written Consent of the
Board of Directors in Lieu of a Special Meeting, which may be signed in one or
more counterparts, each of which, when taken together, shall constitute one and
the same instrument, effective as of the  day of _____________, 2008.






______________________
______________________, Director
 
12

--------------------------------------------------------------------------------


 
 
EXHIBIT 3


IRREVOCABLE TRANSFER AGENT INSTRUCTIONS




DATE: ______________ __, 2008




 

TO:                                       Re:               



Ladies and Gentlemen:


Reference is made to that certain Common Stock Purchase Agreement between Yzapp
International, Inc. (the “Company”), Belmont Partners, LLC (“Belmont”) and among
Brean Murray, Carret & CO, LLC (the “Buyer”), dated _________ __, 2008 pursuant
to which the Company shall issue to Belmont a number of shares of the common
stock of the Company equal to one and five tenths percent (1.5%) of the total
capital stock of the Company (the “Stock Position”).  This letter shall serve as
the Company’s irrevocable authorization and direction to Pacific Stock Transfer
Co., and to any subsequent Transfer Agent of the Company , (collectively the
“Transfer Agent”) to issue shares of the common stock of the Company to Belmont
as set forth below, and no subsequent direction, order, resolution or other
order or request of the Company shall be effective to rescind, modify, nullify,
or otherwise cancel these instructions, the attached resolutions, or the shares
issued hereby.
 
Specifically, the Transfer Agent is hereby instructed to issue one and one tenth
percent (1.1%) of the total capital stock of the Company to Belmont based on the
capital structure of the Company post Transaction (taking into account any and
all shares issued in connection with the Transaction, any reverse stock split
(if any), and after any other initial issuance of stock (including issuance to
the Company’s directors and/or officers).  For purposes hereof, “Transaction”
shall mean the acquisition by the Company of an operating business by merger,
acquisition of shares or asset acquisition.


 The Transfer Agent shall deliver certificate(s) evidencing the shares in the
Stock Position to Belmont Partners, LLC, at the address indicated below
immediately following the Actions, but in no case later than one year from this
Instruction.  In the event that all Actions have not been completed within one
year from this Instruction, the Transfer Agent shall transfer to Belmont
certificate(s) evidencing the shares comprising the Stock Position on
______________________, 2009, and shall further issue additional shares to
Belmont as necessary following completion of the Actions.


The shares comprising the Stock Position shall be newly issued restricted common
shares of the Company, and the Effective date of all shares in the Stock
Position shall be ____________ __, 2008 regardless of the date on which the
certificate(s) evidencing such shares are issued, and such effective date shall
be evidenced on the face of such certificate(s).
 
The Company hereby confirms to the Transfer Agent and Belmont that the shares
comprising the Position shall not be subject to any stop-transfer restrictions
and shall otherwise be freely transferable on the books and records of the
Company, and that if the shares comprising the Position are not registered for
sale under the Securities Act of 1933, as amended, then the certificates
evidencing such shares shall bear the requisite restrictive legend.  The
Transfer Agent is hereby instructed to accept as valid any opinion of Belmont’s
counsel regarding removal of any restriction from the shares comprising the
Position, and upon receipt of such opinion of counsel the Transfer Agent shall
promptly remove such legend.
 
The Company hereby represents, acknowledges and agrees that: (i) Belmont has
relied upon the representations and covenants made by the Company hereunder as a
material inducement to Belmont entering into the Common Stock Purchase
Agreement; (ii) that without such representations and covenants Belmont would
not enter into the Common Stock Purchase Agreement; (iii) in the event of any
breach or threatened breach of any provision hereof, Belmont would be
irreparably damaged and damages at law would be an inadequate remedy if these
Irrevocable Transfer Agent Instructions were not specifically
enforced.  Therefore, in the event of a breach or threatened breach of the
representations and covenants hereunder, or a breach or threatened breach of the
Transfer Agent’s duties and obligations herein defined, Belmont shall be
entitled in addition to all other rights and remedies, to an injunction
restraining such breach, without being required to show any actual damages or to
post any bond or other security, and/or to a decree of specific performance of
the provisions of these Irrevocable Transfer Agent Instructions.
 
Delivery of the certificate(s) evidencing the Position shall be delivered to
Belmont by Federal Express toBelmont Partners, LLC, 360 Main Street, Washington,
Virginia 22747, or to such other address as specified in writing by Belmont.
 
IN WITNESS WHEREOF, the Parties have caused this agreement and letter of
Irrevocable Transfer Agent Instructions to be duly executed and delivered as of
the date first written above.
 
 
 

YZAPP INTERNATIONAL, INC      BELMONT PARTNERS, LLC                            
   
/s/
   
/s/
 
 
   
Joseph Meuse, Managing Member
 
Director 
   
 
 




.   
 
13

--------------------------------------------------------------------------------


 
 
 
EXHIBIT 4
WRITTEN SHAREHOLDERS CONSENT
IN LIEU OF A SPECIAL MEETING


In lieu of a Special Meeting of the Shareholders of Yzapp International, Inc. a
Nevada corporation (the "Company"), the undersigned, being the majority
shareholder(s) of the Company, take the following actions by unanimous written
consent; said actions to have the same force and effect as if adopted at a
meeting of the majority shareholders duly called and held:


WHEREAS, the Shareholder(s) wish to increase the appoint __________________ as
the sole Director and President of the Company; and


WHEREAS, the Shareholder(s) wish to terminate Joseph Meuse as Director and/or
officers of the Company.


NOW, THEREFORE, IT IS HEREBY RESOLVED AS FOLLOWS:
 
(i)  
the Company appoints ________________ as the sole Director of the Company;

 
(j)  
the Company terminates Joseph Meuse as Director and/or officer of the Company;

 
(k)  
the Company terminates Joseph Meuse as Director and/or officer of the Company;

 
(l)  
transactions are hereby approved, ratified and confirmed; and

 
Each Shareholder, by signing this Written Consent of the Shareholders in Lieu of
a Special Meeting, waives notice of the time, place and purpose of a special
Majority Shareholders meeting and agrees to the transaction of the business set
forth in this unanimous written consent in lieu of such meeting.


IN WITNESS WHEREOF, we have each signed this Written Consent of the Shareholders
in Lieu of a Special Meeting, which may be signed in one or more counterparts,
each of which, when taken together, shall constitute one and the same
instrument, effective as of the ___ day of March, 2008.



             
 
By:
/s/        Joseph Meuse,       Managing Member of Belmont Partners, Majority
Shareholder          


 
 
 
14